DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-11 and 14-15, filed 1/28/22, with respect to the rejection(s) of claim(s) 1, 3, and 5 under 35 U.S.C. 102(a)(1) as anticipated by Anderson et al (US 9,140,859 B2), and the rejection(s) of claims 2, 3, 6, 7, 9 under 35 U.S.C. 103 as unpatentable over Anderson et al (US 9,140,859 B2) and Pan et al (US 7,623,784), have been fully considered and are persuasive, as Anderson et al. (US 9,140,859) fails to disclose an arrangement wherein the sleeve body is interlocked with the connector housing by having the at least one tab of the sleeve body positioned in the at least one slot of the connector housing.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson et al (US 9,140,859 B2) under 35 U.S.C. 103.

Applicant argues that Anderson does not disclose, teach or suggest each element recited in claims.  Specifically, Anderson does not disclose, teach or suggest at least "central sleeve opening being configured to receive the connector housing so that the sleeve body surrounds at least a portion of the connector housing" as recited in the claims.  Applicant argues it is unreasonable to interpret element 5114 of Anderson et al. as a “connector housing” and element 5111 of Anderson et al. as a “sleeve,” since Anderson et al. describes these elements as a “front connector body” and a “rear connector body,” respectively.  The Examiner respectfully disagrees.
The claimed terms “connector housing” and “sleeve” are broad in the art, and inherently contain few structural requirements. For example, the term “connector housing” in and of itself only requires a containment device for housing connector components. Also, the term “sleeve” in and of itself only requires a protective containment means.  Elements 5111 and 5114 meet these inherent requirements. 
Moreover, the way Anderson et al. labels their connector is moot when considering anticipation by the prior art.  That is, Anderson et al. terming an element as a “front connector body” does not preclude the same from anticipating a sleeve, and terming an element a “rear connector body” does not preclude the same from anticipating a connector housing.  Element 5111 anticipates the claimed “connector 
For these reasons, Applicant’s arguments re. claims 10, 12, and 14 are unpersuasive, and the rejection is maintained.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 9,140,859).

a connector housing 5114 having a cable end and a free end and a ferrule 5112 extending from the free end of the connector housing 5114 (Fig 83; col. 40 lines 31-43); and
a sleeve having a sleeve body 5111 with a front face and inner walls defining a central sleeve opening, the central sleeve opening being configured to receive the connector housing 5114 so that the sleeve body 5111 surrounds at least a portion of the connector housing 5114 when the sleeve body 5111 is interlocked with the connector housing 5114 the sleeve body 5111 is fixed in position relative to the connector housing 5114 and at least the ferrule 5112 extends outside the front face of the sleeve body 5111, a media interface housing 5115 extending from the front face of the sleeve body 5111 adjacent the ferrule 5112 when the sleeve body 5111 is interlocked with the connector housing 5114, and at least one electrical storage media 5130 within the media interface housing 5115 (Figs 83-86; col. 40 lines 31-57).
Re. Claim 12, Anderson et al discloses the connector housing comprises a multi-fiber cable connector housing (col. 39 lines 20-32).
Re. Claim 14, Anderson et al discloses the at least one electrical storage media comprises an EEPROM (col. 40 lines 54-66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 9,140,859 B2).
Re. Claim 1, Anderson et al discloses a fiber optic cable connector assembly 5000 (Fig 73; col. 38 lines 32-45) comprising:
a fiber optic cable connector 5100 including a connector housing 5114 having a cable end (i.e. cable end adjacent boot 5113) and a free end (i.e. free end opposite the cable end), and a ferrule 5112 extending from the free end of the connector housing 5114, the free end of the connector housing having at least one tab extending from at least one outer wall of the connector housing (Fig 83; col. 40 lines 31-43);
a sleeve having a sleeve body 5111, the sleeve body 5111 having inner walls defining a central sleeve opening, at least one slot formed on the inner wall of the sleeve body 5111 towards the central sleeve opening, a front face, a media interface housing 5115 extending from the front face of the sleeve body 5111 and at least one electrical storage media 5130 within the media interface housing 5115, the central sleeve opening being configured to receive the connector housing 5114 so that the sleeve body 5111 surrounds at least a portion of the connector housing 5114 when the sleeve body 5111 is interlocked with the connector housing 5114 by having the at least one tab of the connector housing 5114 positioned in the at least one slot of the sleeve body 5111, the sleeve body 5111 is fixed in position relative to the connector housing 5114 and at least the ferrule 5112 extends outside the front face of the sleeve adjacent the media interface housing 5115 (Figs 83-86; col. 40 lines 31-57); and 
a fiber optic cable adapter 5200 (Fig 73; col. 38 lines 32-45) comprising:

a presence detecting switch 5231 configured to actuate when the ferrule 5112 is inserted into the central adapter opening (Figs 73 and 93: col. 48 lines 65-67; col. 49 lines 1-10); and
a storage media interface 5230 that is capable of reading from and writing to the at least one electrical storage media 5130 (Fig 73; col. 40 lines 15-30).
	Anderson et al. differs from the claimed invention in the manner that the sleeve body is interlocked with the connector housing.  Instead of a slot on the cable end of the connector housing as in the claimed invention, Anderson et al. shows a tab formed on the free end of the connector housing.  Also, instead of a sleeve body comprising a tab extending from an inner wall towards the central sleeve opening, Anderson et al. discloses a slot formed on the inner wall of the sleeve body.
One of ordinary skill would have found the claimed arrangement obvious as at the time the invention was effectively filed, as the same amounts to a rearrangement of the parts shown in Anderson et al. (i.e. instead of a tab to slot interlocking as in the current invention, Anderson et al shows a slot to tab interlocking).  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Moreover, the use of tab and mating slot arrangements at various points on a connector body is well known in the optical connector arts and provides the advantage of reliable snap on and detachable coupling between connector components.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 3, Anderson et al. renders obvious the fiber optic cable connector as discussed above.  Also, Anderson et al discloses the fiber optic cable connector 5100 comprises a multi-fiber cable connector and the fiber optic cable adapter 5200 comprises a multi-fiber cable adapter (col. 39 lines 20-32).
Re. Claim 5, Anderson et al. renders obvious the fiber optic cable connector as discussed above.  Also, Anderson et al discloses the at least one electrical storage media 5130 comprises an EEPROM (col. 40 lines 54-66).
Claims 2, 6, 7, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 9,140,859 B2) and Pan et al (US 7,623,784).
Re. Claims 2, 6, 7, 9, 11, 15, 16, and 18, Anderson et al discloses and renders obvious the fiber optic cable connector assembly and fiber optic cable connector as discussed above.
However, Anderson et al does not disclose the fiber optic cable connector assembly further comprises a RFID tag secured to the sleeve body. 
Pan et al discloses an optical transceiver for connection to an optical fiber connector, wherein the optical transceiver 312 comprises both an electrical storage 
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to allow for backup storage of identification codes associated with the optical device, thereby allowing for both a wired and wireless transfer of information about the connector, thereby assisting a technician during the installation process with a wireless information signal while also communicating information directly to the optical communications system with a wired information signal (Pan et al: col. 5 lines 51-62; col. 6 lines 18-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/22/22